RENDERED: MARCH 18, 2022; 10:00 A.M.
                         TO BE PUBLISHED

               Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2021-CA-0373-MR


GARY R. PLACEK                                                   APPELLANT



                 APPEAL FROM HART CIRCUIT COURT
v.             HONORABLE CHARLES C. SIMMS, III, JUDGE
                      ACTION NO. 16-CI-00209



JOHN ELMORE; GIBCO FUEL, LLC;
AND GIBCO MOTOR EXPRESS                                           APPELLEES



                                  OPINION
                                 AFFRIMING

                                 ** ** ** ** **

BEFORE: COMBS, DIXON, AND MAZE, JUDGES.

MAZE, JUDGE: Appellant Gary R. Placek appeals from a judgment of the Hart

Circuit Court granting summary judgment and dismissing his claims for personal

injury from an automobile accident as time-barred. We affirm.

            On April 23, 2012, Placek traveled in his motorhome on I-65 in Hart

County when a tractor/semi-trailer operated by Appellee John Elmore and owned
by Appellee Gibco Motor Express collided with Placek from behind. Placek was

taken to Caverna Memorial Hospital and subsequently filed a claim with

Progressive Insurance for personal injury payments (PIP), also known as basic

reparation benefits (BRB). Progressive made the first payment for Placek’s

medical treatment on May 17, 2012. Placek continued to receive BRB payments

until his $10,000.00 in BRB was exhausted on September 5, 2012. Thereafter,

Progressive paid Placek’s medical expenses under his medical payment (Med Pay)

coverage, also $10,000.00. Progressive made its last Med Pay payment on October

14, 2014.

             Placek filed this action in the Hart Circuit Court on October 13, 2016,

seeking compensation for damages related to the collision. The Appellees filed

their motion for summary judgment on January 14, 2020, arguing that Placek’s

claim was barred because it was filed outside the applicable statute of limitations

period. The circuit court granted the motion on February 2, 2021. This appeal

follows.

             Summary judgment is proper where there exists no material issue of

fact, and the movant is entitled to judgment as a matter of law. Steelvest, Inc. v.

Scansteel Service Center, Inc., 807 S.W.2d 476 (Ky. 1991). In Kentucky, the

movant must prove that no genuine issue of material fact exists and “should not

succeed unless his right to judgment is shown with such clarity that there is no


                                         -2-
room left for controversy.” Id. at 482. On appeal, the standard of review that we

utilize is “whether the trial court correctly found that there were no genuine issues

as to any material fact and that the moving party was entitled to judgment as a

matter of law.” Scifres v. Kraft, 916 S.W.2d 779, 781 (Ky. App. 1996). Thus,

questions of law are reviewed de novo on appeal. Gosney v. Glenn, 163 S.W.3d

894 (Ky. App. 2005).

             The Hart Circuit Court granted the Appellees’ motion for summary

judgment because Placek failed to file his complaint within the two-year

limitations period prescribed. The applicable statute of limitations, Kentucky

Revised Statutes (KRS) 304.39-230(6), states that “[a]n action for tort liability . . .

may be commenced not later than two (2) years after the injury, or the death, or the

date of issuance of the last basic or added reparation payment made by any

reparation obligor, whichever later occurs.”

             Placek maintains that the lawsuit was timely filed within the two-year

period on October 13, 2016, as the last Med Pay payment was made on October

14, 2014. However, the Appellees contend that Placek’s suit is untimely because it

was not filed within two years after the last BRB payment made on September 5,

2012, as Med Pay is not a BRB or added reparation benefits (ARB) payment,

which tolls the statute of limitations. The circuit court agreed with the Appellees




                                          -3-
that the suit was untimely as it was filed more than four years after the last BRB

payment.

               Placek contends that Med Pay satisfies the KRS 304.39-020(1)

definition of “added reparation benefits” and thus tolls the two-year statute of

limitations.1 However, the Appellees correctly point out that the Kentucky

Supreme Court has remained steadfast in its position that Med Pay coverage is not

equivalent to basic or added reparation benefits and, therefore, does not toll the

statute of limitations. Lawson v. Helton Sanitation, Inc., 34 S.W.3d 52 (Ky. 2000),

as amended (Feb. 1, 2001).

               In Lawson, the injured party filed the lawsuit more than two years

after the last BRB payment, but within two years after the last Med Pay payment.

Lawson argued that Med Pay payments were BRB or ARB payments because the

payments were “indistinguishable.” Id. at 58. Therefore, Lawson maintained that

the Med Pay payments tolled the filing period. The Supreme Court disagreed and

firmly held that the tort action was not filed within two years after the last basic or

added reparation payment and the tort action against appellee was barred by statute

of limitations. Id. at 61. Thus, the Supreme Court unequivocally held that Med

Pay payments are not equivalent to BRB or ARB payments and do not toll the

statute of limitations.


1
    KRS 304.39-230(6).

                                          -4-
             While we appreciate Placek’s reasoning, we are bound to follow

Supreme Court precedent such as Lawson. Kentucky Rules of the Supreme Court

(SCR) 1.030(8)(a). Thus, even if we were so inclined, we are without authority to

overrule the clear rule set out in Lawson.

             Accordingly, we affirm the order of summary judgment of the Hart

Circuit Court.



             ALL CONCUR.



BRIEFS FOR APPELLANT:                        BRIEF FOR APPELLEES:

Kevan Morgan                                 Daniel E. Murner
Georgetown, Kentucky                         Elizabeth Winchell
                                             Lexington, Kentucky




                                         -5-